FILED
                           NOT FOR PUBLICATION                              JAN 21 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARY GANLEY, an individual,                      No. 08-15909

             Plaintiff - Appellant,              DC No. 3:06-CV-06-3923 THE

  v.
                                                 MEMORANDUM *
COUNTY OF SAN MATEO,

             Defendant - Appellee.



                   Appeal from the United States District Court
                       for the Northern District of California
                Thelton E. Henderson, U.S. District Judge, Presiding

                      Argued and Submitted October 9, 2009
                            San Francisco, California

Before: WALLACE, THOMPSON, and THOMAS, Circuit Judges.

       The district court correctly determined the County did not violate Ganley’s

due process rights in removing her from her position as a correctional officer. See

Mathews v. Eldridge, 424 U.S.319, 334-35 (1976). At the meetings of June 6 and

June 21, 2005, Ganley was fully informed of the consequences of the medical

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
reports from the County’s physician and from her treating physician, both of whom

concluded she could not perform essential functions of her job. See Bostean v. Los

Angeles Unified School District, 73 Cal.Rptr. 2d 523, 535-36 (1998). The County

was not obligated to maintain Ganley’s light duty position indefinitely. Wellington

v. Lyon County School District, 187 F.3d 1150, 1155-56 (9th Cir. 1999). It is

undisputed that the County gave Ganley notice of her removal from her position.

      As for the County’s obligation to give Ganley notice of her right to a hearing

or appeal, Ganley lacks standing to assert a claim on that ground. She failed to

allege any injury resulting from any lack of proper notice. Ganley (1) does not

dispute the fact that she is permanently disabled and cannot perform the essential

functions of a correctional officer, (2) was offered the opportunity to request

reasonable accommodations pursuant to the Americans with Disabilities Act, (3)

was offered vocational rehabilitation services, and (4) was offered assistance with

finding another job within the County. Ganley chose to apply for disability

retirement instead. Even if the County failed to give Ganley notice of her right to a

hearing or an appeal, Ganley alleged no injury from the lack of any such notice.

She, therefore, lacks standing to assert the claim she alleges. See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992).

             AFFIRMED.


                                         -2-